Citation Nr: 0513474	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-35 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to 
September 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied service connection for 
PTSD and tinnitus; and denied an application to reopen a 
service connection claim for hearing loss.   

The Board notes that the RO granted service connection for 
tinnitus by way of an August 2003 rating decision.  In the 
veteran's December 2003 formal appeal (VA Form 9), he stated 
that he was appealing the issues of PTSD and "tinnitus 
already granted."  The RO informed the veteran in a July 
2004 Supplemental Statement of the Case that if the veteran 
was in disagreement with the 10 percent rating assigned for 
tinnitus or the effective date, that he would have to file a 
new Notice of Disagreement.  The veteran has not done so.  As 
such, the Board does not have jurisdiction over this issue.  

Likewise, the veteran never submitted a formal appeal 
regarding his application to reopen a claim for service 
connection for hearing loss.  As such, this issue is also not 
ripe for Board review.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he suffers from PTSD as a result of 
a temporary duty assignment in Egypt.  He asserts that he was 
there in October 1981 when Anwar Sadat was assassinated.  He 
alleges that the assassination caused the Egyptians to close 
down the base, and he became afraid of becoming a hostage.  
He also stated that he had to walk through areas containing 
landmines.

The Board notes that it is uncertain as to whether the 
veteran was even in Egypt during the specified time period.  
The RO noted that there is evidence that the veteran was in 
Egypt in November 1981 (approximately two months after the 
assassination).  However, the veteran may have been there 
prior to November 1981 as well.  The veteran's service 
personnel records were requested in September 2002 and 
received in October 2002.  However, the records were sent on 
microfiche that appears to have been destroyed.  Paper copies 
were also sent but these are largely illegible.  The Board 
finds that additional records are needed to determine the 
veteran's whereabouts during his time in service.  The RO 
should contact the NPRC, and all relevant records 
depositories that may contain information regarding the 
veteran's stationed duty.   

Furthermore, the Board notes that whether the veteran was 
actually diagnosed with PTSD is in question.  Some records 
list PTSD as a diagnosis but they do not contain any 
references to service related stressors.  VA Medical Center 
Records also contain diagnoses of a bipolar disorder, a 
schizoaffective disorder, alcohol dependence, an anxiety 
disorder, and a past history of heroin addiction.  The 
veteran testified at a May 2004 RO hearing that he was 
treated in Charter Hospital, Canyon Springs Hospital, and 
Manor West Hospital in Los Angeles.  None of these records 
are contained in the claims file.  38 C.F.R. § 3.159(c)(1)(2) 
(2004).  

Furthermore, the veteran testified that he was told to seek 
Social Security benefits rather than pursuing benefits 
through the VA.  It is not clear whether the veteran in fact 
filed a claim with Social Security.  The RO should contact 
the veteran for the purpose of obtaining an Authorization and 
Release form regarding the aforementioned hospitals that 
allegedly treated the veteran.  The United States Court of 
Appeals for Veterans Claims (Court) has emphasized the need 
to obtain SSA medical records in cases involving VA claims.  
Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  The 
RO should inquire into whether the veteran filed a claim with 
Social Security.  If so, then the RO should obtain the 
veteran's social security records.  38 C.F.R. § 3.159(c)(2); 
Murincsak, supra.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for 
PTSD, of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The RO should contact the NPRC, and 
all relevant records depositories that 
may contain information regarding the 
veteran's stationed duty.  If no such 
records can be found, the RO should 
obtain documentation sufficient to 
support a finding that it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.
  
3.  Thereafter, the RO should contact the 
veteran in order to obtain an 
Authorization and Release Form so that 
the RO can obtain medical records from 
Charter Hospital, Canyon Springs 
Hospital, and Manor West Hospital in Los 
Angeles.  

4.  The RO should also inquire as to 
whether the veteran filed a claim with 
Social Security.  If so, the RO should 
obtain the Social Security Administration 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
including the medical records relied upon 
concerning that claim.  

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated, to include, if deemed 
necessary, stressor development and a VA 
psychiatric examination that includes a 
nexus opinion.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the appellant's claim 
for service connection for PTSD, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
September 2004.

7.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the September 
2004 Supplemental Statement of the Case.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




